PER CURIAM:
Sandra Lynn von Loetzen Bennie appeals the district court’s order granting Defendant’s motion for summary judgment and dismissing this products liability action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, von Loetzen Bennie v. General Motors Corp., No. 8:06-cv-01182-DKC (D.Md. Aug. 9, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.